DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8, drawn to a method for planning a fitness exercise course, classified in A63B 24/0006.
II. Claims 9-15, drawn to a system for planning a fitness exercise course, classified in A63B 24/0075.
III. Claims 16-20, drawn to a system for planning a fitness exercise course, classified in A63B 24/0062.	
The related inventions are distinct if the (1) the inventions as claimed are either not capable of use together or can have a materially differ-ent design, mode of operation, function, or effect; (2) the inven-tions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different mode of operation. 
Inventions I & II are unrelated. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, function, or effect (see MPEP § 802.01). In the instant case, Invention I is directed towards providing a body builder with tips for at least one set of trainable muscle groups, not required in Invention II. 
Likewise, Invention II is directed towards a system for planning a fitness exercise course, comprising: a fitness course database; a personal fitness course database; a muscle-group versus fitness-exercise-item logic unit; a fitness-effect versus fitness-exercise-item logic unit; a trainable-muscle-group-determining logic unit; a course-item-combination logic unit; a course-item-adding-or-deleting logic unit; a course-parameter-adjustment logic unit; and a course-content-display logic unit, not required in 
Inventions I & III are unrelated. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, function, or effect (see MPEP § 802.01).  In the instant case, Invention I is directed towards providing a body builder with tips for at least one set of trainable muscle groups, not required in Invention III. 
Likewise, Invention III requires a corresponding module; and a determining module, not required in Invention I. As such, Inventions I & III have materially differ-ent designs, modes of operation, functions and effects; the inven-tions do not overlap in scope, i.e., are mutually exclusive; and the inventions as claimed are not obvious variants deeming them as unrelated.
Inventions II & III are unrelated. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, function, or effect (see MPEP § 802.01).  In the instant case, Invention II is directed towards a system for planning a fitness exercise course, comprising: a fitness course database; a personal fitness course database; a muscle-group versus fitness-exercise-item logic unit; a fitness-effect versus fitness-exercise-item logic unit; a trainable-muscle-group-determining logic unit; a course-item-combination logic unit; a course-item-adding-or-deleting logic unit; a course-parameter-adjustment logic unit; and a course-content-display logic unit, not required in Invention III. 
Likewise, Invention III requires a corresponding module; and a determining module, not required in Invention II. As such, Inventions II & III have materially differ-ent designs, modes of operation, functions and effects; the inven-tions do not overlap in scope, i.e., are mutually exclusive; and the inventions as claimed are not obvious variants deeming them as unrelated.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: Here, the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT P. BULLINGTON whose telephone number is (313) 446-4841.  The examiner can normally be reached on Monday through Friday from 8 A.M. to 4 P.M. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sean Hunter, can be reached on (571) 270-7791.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see 

/Robert P Bullington, Esq./             
Primary Examiner, Art Unit 3715